Rivera, J.
(dissenting and voting to affirm the order of disposition with the following memorandum in which Dillon, J., concurs). The issue presented in this case is whether the Family Court properly denied that branch of the appellant’s motion which was to suppress physical evidence. In my opinion, the Family Court’s determination was proper. Thus, I would affirm the order of disposition.
At the suppression hearing, Police Officer Frances testified that, on December 21, 2003 at approximately 1:40 a.m., he and two other officers were in the vicinity of the subject public housing development located in Brooklyn. This was a “high crime area” that had been designated a “target zone” within the precinct because of numerous shootings and narcotics sales that had taken place there in the past. Frances received information that a “party” was being held at this location.
Frances observed the appellant and two others standing in a semi-circle formation inside the vestibule area of one of the buildings in the housing development. He observed that the outer door of the building had been propped open. Frances then observed the appellant state something to the two other individuals. At this point, the appellant proceeded to move closer to the inner door while the two others started to walk toward Frances, stopping shoulder-to-shoulder in front of the doorway. *951These individuals were “blocking” Frances’ access to the appellant. Frances stated that he watched the appellant very carefully because the appellant “stood back as the other two approached” him.
Frances asked the group whether they lived in the building. One of the males told Frances that the group did not live in the building, but that they were waiting for a friend. Frances then asked them for identification. At this point, the appellant started to open the inner door of the building and fled inside the building. Frances pursued the appellant. During the pursuit, Frances observed a gun fall off the appellant’s person. Thereafter, a search of the appellant revealed six ziplock bags containing crack cocaine.
The Family Court credited Frances’ testimony and denied that branch of the appellant’s motion which was to suppress physical evidence.
“[M]uch weight must be accorded the determination of the suppression court with its peculiar advantages of having seen and heard the witnesses” (People v Prochilo, 41 NY2d 759, 761 [1977]). I find no basis to disturb the Family Court’s credibility determination (see People v Wilson, 5 AD3d 408 [2004]).
The initial police encounter with the appellant was lawful in its inception {see People v Hollman, 79 NY2d 181 [1992]; People v De Bour, 40 NY2d 210; People v Shervington, 25 AD3d 628, 628-629 [2006]; People v Black, 239 AD2d 593, 594 [1997]).
Further, the appellant’s flight and the surrounding circumstances provided the police with reasonable suspicion to justify pursuing him (see People v Woods, 98 NY2d 627, 628 [2002]; People v Martinez, 80 NY2d 444, 447-448 [1992]; People v Wilson, supra at 409). Specifically, the incident occurred in the early morning hours. The subject building was located in a high crime area. The appellant did not live in the building. The appellant and the two others were in the vestibule of the building, which was not normally open to the general public. Significantly, upon speaking to the two males who accompanied him, the appellant walked away from Frances or moved closer to the inner door while the two males walked toward Frances, and stood shoulder-to-shoulder, thereby blocking Frances’ access to the appellant. These facts were sufficient to establish the necessary reasonable suspicion to justify the police conduct.